Citation Nr: 1454968	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.
 
3. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 2004 to July 2005.  He also had multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Naval Reserve prior to this time, as discussed below.

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Jurisdiction over this case was subsequently transferred to the RO in Houston, Texas, and that office forwarded the appeal to the Board.  In June 2014, the Board remanded the appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 Board remand directed a VA examiner to opine as to whether it is as least as likely as not that the appellant's hearing loss and/or tinnitus had their onset during a period of ACDUTRA or INACDUTRA (due to injury). In September 2014, a VA audiologist opined that the Veteran's bilateral hearing loss was less likely than not related to service because he had preexisting hearing loss that was not aggravated by military service.  She failed to address any period of ACDUTRA or INACDUTRA. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to tinnitus, the audiologist opined that because the Veteran reported tinnitus that began in the "1980s," its reported onset was not associated with his ACDUTRA. Notably, the claims file contains a document entitled, "Abstract of Service and Medical History," which indicates that the appellant had various periods of ACDUTRA, active training, and drill pay status from August 1987 to June 2004.  The examiner also failed to address whether a related injury occurred during any period of INACDUTRA. Stegall, 11 Vet. App. at 271.

Regarding CTS, the June 2014 Board remand directed a VA examiner to provide an opinion as to whether it is as least as likely as not that the appellant's CTS is related to his period of active duty service or had its onset during a period of ACDUTRA. In a September 2014 opinion, a VA physician assistant opined that the Veteran's bilateral CTS was less likely than not related to service because the appellant had indicated that he had no problems with CTS in "the service" and had no symptoms in "the service," and "since there is no indication in the [service treatment records] of CTS complaints and the Veteran himself admitted that he had no problems on active duty, we can say the service did not cause his condition.  His civilian employment was the most likely cause."  The examiner failed to explain what time periods "the service" specifically referred to or address any period of ACDUTRA. Stegall, 11 Vet. App. at 271.  While the examiner referenced the Veteran's period of active duty, for clarity, the addendum opinion should address both active duty and ACDUTRA.  In light of the above deficiencies, addendum opinions should be obtained from each examiner.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the audiologist who prepared the September 2014 VA opinion regarding hearing loss and tinnitus or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  In particular, the examiner should review all periods of ACDUTRA and INACDUTRA. The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the appellant's hearing loss and/or tinnitus had their onset during a period of ACDUTRA or INACDUTRA (due to injury). The examiner should ensure that the opinion specifically addresses the periods of ACDUTRA and INACDUTRA.

2. Forward the entire claims file in electronic records to the physician assistant who prepared the September 2014 VA opinion regarding CTS or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  In particular, the examiner should review all periods of ACDUTRA. The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the appellant's CTS is related to his period of active duty or had its onset during a period of ACDUTRA.  The examiner should ensure that the opinion distinctly addresses the periods of ACDUTRA and active duty.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If any benefit requested on appeal is not granted the appellant and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

